Citation Nr: 1814489	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-14 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder, and to include as secondary to a service-connected disability.

2.  Entitlement to service connection for bilateral hallux rigidus with degenerative arthritis, status post osteotomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the issue of entitlement to service connection for bilateral hallux rigidus with degenerative arthritis, status post osteotomy, is not a claim to reopen a final decision.  The Veteran was previously denied service connection for a cold injury to his feet by the RO in a May 1979 rating decision.  A November 1979 Supplemental Statement of the Case further clarified that the Veteran's disabilities of bilateral hallux valgus and bilateral hammertoes were subject to the denial.  The Veteran's current claim for bilateral hallux rigidus with degenerative arthritis, status post osteotomy, is a separate and distinct claim for which service connection was not previously denied by VA.  See Boggs v. Peake, 520 F. 3d 1330 (Fed Cir. 2008) (a claim based on a separate distinct diagnosis is treated as a new claim, obviating the need for new and material evidence).

A motion to advance this appeal on the Board's docket has been raised by the Veteran's representative. The undersigned is granting the motion and advancing the appeal on the docket based upon the Veteran being seriously ill.  38 C.F.R. § 20.900 (c) (2017).  As such, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder, and to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's bilateral hallux rigidus with degenerative arthritis, status post osteotomy, is not etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hallux rigidus with degenerative arthritis, status post osteotomy, have not been met.  38 U.S.C § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  The Board acknowledges that the Veteran has raised an issue with the fact that no separation medical examination is associated with the claims file.  However, the Veteran was afforded a VA examination in 1979 for his feet, which provides sufficient evidence to evaluate the condition of the claimed disabilities at the time the Veteran separated service.  As discussed below, the Veteran's hallux rigidus and arthritis were not present at that time, and the Board finds that it is less likely than not that they would have existed four years prior to the examination, when the Veteran separated from service, if they did not exist upon examination four years after separating.  In addition, VA offered the Veteran an opportunity to present testimony before the Board at a hearing on this matter, but he declined to do so.    

The Veteran was also provided with a VA examination in relation to this claim in September 2011.  The Veteran has raised issues with the VA examiner not being a "foot specialist."  The Board finds that the fact that the examiner was not a podiatrist or specialist does not render the examination inadequate.  All VA clinicians designated to perform disability evaluations qualify and receive certification to do so by completing specific training.  They are registered and certified prior to performing any disability evaluations.  The Board has not found inadequacies with the VA examination record and finds no reason to question the competency of the September 2011 VA examiner or adequacy of the examiner's opinions.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection can also be established through application of a statutory presumption for chronic diseases, like arthritis, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is not manifested to a compensable degree within a year of separation of service, then, generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  

Regarding direct service connection for the claimed disability, the Veteran is currently diagnosed with bilateral hallux rigidus with degenerative arthritis of the bilateral feet.  As such, this claim turns on the other two elements of service connection: in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

The Veteran asserts that his bilateral hallux rigidus with degenerative arthritis is related to an incident in service where he claims he was hospitalized for six to eight weeks and cooled with an ice bath after suffering a heat stroke.  He asserts that he received frost bite over 80 percent of his body, including his feet, from the ice bath.  He submitted written statements in February 2004 and in his May 2010 claim stating that he underwent therapy for foot conditions during that hospital stay.

The Veteran service treatment records do show inpatient treatment for heat stroke in May 1972, and confirm that the Veteran was treated with an ice bath.  Cold injuries were noted, but only to the Veteran's left hand, back, and abdomen.  The Veteran was hospitalized for 30 days following this incident.  Records from the hospitalization are silent as to any injuries, cold or otherwise, to, or treatment for, the Veteran's feet at that time.  Service treatment records also contain notes of treatment for a right foot and/or ankle injury in July 1974 stemming from either a softball or basketball injury.  The Veteran's service treatment records do not show any other treatment for in-service foot injuries or complaints of foot conditions.  

The Veteran was afforded a VA foot examination for his bilateral hallux rigidus and arthritis in September 2011.  The examiner noted the Veteran was diagnosed with hallux rigidus in 2009 and had severe symptoms with function equivalent to amputation of the great toes in both feet.  The examiner also noted that imaging studies were reviewed and showed arthritis in both feet.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's service treatment records showed evidence of ankle sprain and cold injury, but the conditions were self-limited.  There was no further available documentation regarding neuropathy associated with the cold injury or regarding the Veteran having degenerative joint disease during service.  The examiner further noted that there was no continuity of care regarding the Veteran's current foot condition until 2009, more than 30 years after service.

Also of record are VA and private treatment records which contained treatments for the Veteran's feet.  These records do not contain any medical nexus opinions regarding the Veteran's bilateral hallux rigidus with degenerative arthritis.

In light of the above, the Board finds that, although there are facts in dispute regarding the nature of the Veteran's foot injuries in-service, the Veteran's claim for service connection clearly fails for lack of a medical nexus.  The 2011 VA examiner's opinion denying a nexus is afforded great weight, and none of the Veteran's other medical records provide an opinion linking his bilateral hallux rigidus with degenerative arthritis to his service.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of bilateral hallux rigidus with degenerative arthritis, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's bilateral hallux rigidus with degenerative arthritis is related to his service, the Board has not uncovered any credible medical evidence which supports such a connection, and the Veteran lacks the medical expertise to competently determine the etiology of his bilateral hallux rigidus with degenerative arthritis.

In addition, regarding a presumptive service connection, the Veteran's service treatment records do not contain any complaints, treatment, or diagnoses of foot arthritis.  Moreover, at an October 1979 VA examination of the Veteran's feet, conducted four years after he separated from service, arthritis of the feet was not noted among the foot problems the Veteran was found to have.  Imaging studies were conducted and showed bilateral hallux valgus and bilateral hammertoe deformities, but no other radiographic abnormalities of the feet were identified.  As such, the Board finds this evidence probative as to whether the Veteran had a chronic arthritic foot condition within a year of separating from service.  Being that no such condition was present four years after separation, the Board finds it more likely than not that the Veteran's degenerative arthritis of the feet did not manifest during or within a year of active service.  Such a finding is also supported by a private treatment note dated August 1979, which stated that the Veteran treated in 1977 for foot conditions of bilateral hallux valgus and bilateral hammertoes.  Arthritis of the feet was not mentioned as a condition for which the Veteran was treated.  Had the Veteran had foot arthritis at the time, it would likely have been included in the foot conditions for which he received treatment.  

The record contains no evidence establishing that the Veteran's bilateral hallux rigidus with degenerative arthritis was diagnosed in active service, within one year of active service, or is due to an event or injury which occurred during his active service.  As such, service connection on either a direct basis or a presumptive basis is not warranted.





ORDER

Service connection for bilateral hallux rigidus with degenerative arthritis, status post osteotomy, is denied.


REMAND

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the file contains conflicting medical opinions as to whether the Veteran's psychiatric symptomatology are related to his active service.  The Veteran has been diagnosed with a depressive disorder pursuant to the DSM criteria.  In February 2014, a VA examiner provided a supplemental opinion to a March 2012 VA examination, and opined that the Veteran's depressive disorder was less likely than not related to his claimed in-service heat stroke/ice bath incident.  The examiner explained that there was a period of 34 years between the Veteran's separation from service and his first psychiatric evaluation in 2009, with no evidence of psychiatric symptoms, treatment, or diagnosis.  The VA examination report did not indicate that the Veteran reported any mention of his hemorrhoid condition affecting his psychiatric state, but, rather, the Veteran linked his symptoms solely to an incident in service wherein he was hospitalized subsequent to having a heat stroke and was treated with an ice bath.

The Veteran submitted a May 2016 Disability Benefits Questionnaire (DBQ), wherein Dr. Luca, a private psychiatrist, opined that the Veteran's depressive disorder was related to chronic pain syndrome resulting from his service-connected hemorrhoid condition.  However, the Board has not found support elsewhere in the claims file for this opinion.  The Veteran is in receipt of the maximum schedular rating for his hemorrhoid condition, due to having hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  The May 2016 DBQ stated that the Veteran had chronic rectal pain, at a level of 5 out of 5, which was daily, constant, discomforting, and excruciating.  However, the Veteran's VA treatment records do not show complaints of severe rectal pain, and his hemorrhoid condition was rated on criteria which did not contemplate severe rectal pain.  Development is needed for clarification of the etiology of his depressive disorder, specifically as related to assertions that it stems from chronic pain due to his service-connected hemorrhoid condition.

In addition, the Veteran's representative recently asserted that the Veteran's kidney condition is a sufficient PTSD stressor.  Because the Veteran had been found to not have PTSD by a VA examiner based on the lack of a sufficient stressor, this theory should also be developed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist.  The examiner should diagnose any acquired psychiatric disability using the DSM, to include PTSD and a depressive disorder.  

A) If PTSD pursuant to the DSM-IV criteria is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that PTSD was caused by the Veteran's military service (to include his heat stroke therein) or by a service-connected disability (as alleged by his representative in a February 12, 2018 Brief).  Why or why not?  In doing so, the examiner should specifically address whether or not the claimed stressors are sufficient to support a diagnosis of PTSD using the DSM-IV criteria.  The examiner should also identify what stressor(s) caused the PTSD.

B) If an acquired psychiatric disorder other than PTSD, to include a depressive disorder, is found pursuant to the DSM criteria, the examiner should provide the following opinions:

i)  Is it as least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder began in or was otherwise due to his active service?  Why or why not? 

ii)  Is it at least as likely as not (50 percent or greater) that the Veteran's acquired psychiatric disorder was caused by any of his service-connected disabilities, to include his hemorrhoid condition?  Why or why not?  

In so doing, the examiner should address the theory that the Veteran's hemorrhoid disorder caused a chronic pain disorder to form that was provided in a May 28, 2016 VA examination.

iii)  Is it at least as likely as not (50 percent or greater) that the Veteran's acquired psychiatric disorder was aggravated (made worse) by any of his service-connected disabilities, to include his hemorrhoid condition?  Why or why not?  If aggravation is found, the examiner should identify a baseline level of severity of the acquired psychiatric disorder by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the acquired psychiatric disorder.  If such cannot be done, it should be explained why.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


